--------------------------------------------------------------------------------

Exhibit 10.1


STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of September
_____, 2015 by and between BioTime, Inc., a California corporation (the
“Company”) and the undersigned identified on the signature page attached hereto
(“Purchaser”).


ARTICLE 1.


PURCHASE AND SALE OF SHARES


1.1            Sale of Shares.  Purchaser hereby irrevocably agrees to purchase
from the Company, and the Company agrees to sell to Purchaser pursuant to the
Registration Statement (as defined below) the number of common shares, no par
value, (“Shares”) required for applicable TASE Indexes, or such lesser number as
provided in Section 1.2 below, at a price per Share equal to ninety-eight
percent (98%) of the closing price of the Shares on the Tel Aviv Stock Exchange
(“TASE”) on the TASE trading day immediately preceding the first day on which
the Company’s common shares enter the TASE Indexes (the “Purchase Price”) The
TASE Indexes that Company’s commons shares will enter (the “Indexes”) will be
announced by TASE following the listing of the Shares on the TASE.


Without derogating the above, the Purchase Price for all of the purchased Shares
hereunder, shall be the final and complete consideration paid to the Company
and/or other third parties (exchanges, banks, Escrow Agent etc), and no
additional commission, difference of exchanges rates or similar additional
expense shall be imposed on Purchaser with respect to the Shares. In addition,
the Company shall bear any and all fees and costs of the transfer agent and
registrar of the Shares incurred in issuing the Shares in the name of Purchaser.


1.2            Adjustment to Number of Shares Sold.  The number of Shares that
Purchaser shall purchase under this Agreement is subject to reduction as
provided in this Section.


(a)            For purposes of Section 1.1 and this Section 1.2, any Shares
purchased by Purchaser from sources other than the Company shall not reduce the
number of Shares that Purchaser is required to purchase from the Company under
this Agreement.


(b)            Purchaser acknowledges and agrees that the Shares being offered
to Purchaser under this Agreement by the Company are part of an allotment of
Shares that are being offered to other index funds (“Funds”) required to acquire
Shares for purposes of one or more of the Indexes.  The total number of Shares
available to all Funds including Purchaser will not exceed (a) 20% of the issued
and outstanding common stock of the Company; and (b) a number of Shares having
an aggregate purchase price of NIS 80 million (the “Maximum Shares”).  To the
extent that the number of Shares that Purchaser is committing to purchase from
the Company under Section 1.1 of  this Agreement plus the total number of Shares
that other Funds are committing to purchase under separate agreements with the
Company exceeds the Maximum Shares, the Company will allocate Shares among
Purchaser and the other Funds on a pro rata basis based on the respective number
of Shares that Purchaser and the other Funds have agreed to purchase from the
Company, so that the total number of Shares sold by the Company to Purchaser and
the other Funds does not exceed the Maximum Shares. In the event that the
Company reduces the number of Shares to be sold to Purchaser as provided in this
Section 1.2(b), the Company will promptly notify Purchaser of the total number
of Shares that will be sold to Purchaser.



--------------------------------------------------------------------------------

(c)            A reduction in the number of Shares sold to Purchaser pursuant to
this Section 1.2 will not change the Purchase Price per Share.


ARTICLE 2.


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


2.1            Registration Statement.


(a)            The Company has prepared and filed with the United States
Securities and Exchange Commission (the “SEC”) a Registration Statement on Form
S-3 (File No. 333--201824) (the “Registration Statement”) under the Securities
Act of 1933, as amended (the “Securities Act”) registering the offer and sale of
the Shares. The Registration Statement is effective under the Securities Act and
no stop order preventing or suspending the effectiveness of the Registration
Statement or suspending or preventing the use of the prospectus contained
therein has been issued by the SEC and no proceedings for that purpose have been
instituted or, to the knowledge of the Company, are threatened by the SEC. The
Company shall file a final a prospectus supplement with the SEC in accordance
with Rule 424(b) under the Securities Act describing the offer of the Shares
(the “Prospectus Supplement”).


(b)            The Registration Statement, and the final prospectus together
with the final prospectus supplement, will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.


(c)            When issued pursuant to this Agreement and the Registration
Statement at Closing, the Shares will be free and clear from any mortgages,
charges, pledges, liens or restrictions on transfer, other than such
restrictions as may be applicable under Rule 144 under the Securities Act with
respect to sales or transfers of securities by an affiliate (as defined in Rule
144) of the issuer should Purchaser be or become an affiliate of the Company.


2.2            Valid Issuance of Shares.  The Shares that are being purchased by
Purchaser hereunder, when issued, sold and delivered in accordance with the
terms of this Agreement, including payment of the entire Purchase Price, will be
duly and validly issued, fully paid, and nonassessable.


2

--------------------------------------------------------------------------------

2.3            Listing and Maintenance Requirements.  The common shares of the
Company have been designated for quotation or listed on the NYSE MKT and the
Company has applied to list the Shares for trading on the TASE.


2.4            Disclosure Documents; Financial Statements.  The Company has
filed all reports required to be filed by it under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), including pursuant to Section 13(a) or
15(d) thereof, during the twelve (12) months prior to the date hereof.


2.5            Organization.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the state of California.


2.6            Authority; Enforceability.  The Company has the power and
authority to execute and deliver this Agreement and to perform all of its
obligations hereunder.  This Agreement has been duly authorized, executed and
delivered by the Company and is the valid and binding agreement of the Company,
enforceable in accordance with its terms subject to:  (i) laws of general
application relating to bankruptcy, insolvency and the relief of debtors; and
(ii) general principles of equity.


2.7            No Conflict.  The execution and delivery of this Agreement and
consummation of the sale of the Shares contemplated by this Agreement do not and
will not violate any provisions of (i) the Securities Act or the Exchange Act or
any rule or regulation thereunder, (ii) the California Corporations Code or the
terms of any order, writ or decree of any court or judicial or regulatory
authority or body by which the Company is bound, (iii) the Articles of
Incorporation or bylaws of the Company, or (iv) the rules and regulations of the
NYSE MKT or the TASE applicable to the listing of the Company’s common shares.


2.8            No Litigation.  There is no lawsuit, arbitration proceeding, or
administrative action or proceeding pending or threatened against the Company
which questions the validity of this Agreement or any action taken or to be
taken by the Company in connection with this Agreement or the issue and sale of
the Shares hereunder.


2.9            TASE Listing.  The Company undertakes to complete the listing of
the Company's shares on TASE and to transfer all necessary documents in order to
complete such listing.


ARTICLE 3.


REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser hereby represents and warrants to the Company the following:


3.1            Organization. Purchaser, if not a natural person, is a
corporation, limited liability company, partnership, trust or other entity duly
organized, validly existing and in good standing under the laws of the state or
other jurisdiction in which it is incorporated or otherwise organized.


3

--------------------------------------------------------------------------------

3.2            Authority; Enforceability.  Purchaser has the power and authority
to execute and deliver this Agreement and to perform all of its obligations
under this Agreement.  This Agreement has been duly authorized and executed by
Purchaser and is the valid and binding agreement of Purchaser enforceable in
accordance with its terms, except (i) to the extent limited by any bankruptcy,
insolvency, or similar law affecting the rights of creditors generally, and (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.


3.3            No Conflict.  The execution and delivery of this Agreement, and
consummation of the transactions contemplated hereunder, including the purchase
of the Shares, by Purchaser do not and will not violate any provisions of (i)
any rule, regulation, statute, or law applicable to Purchaser or (ii) the terms
of any order, writ, or decree of any court or judicial or regulatory authority
or body by which Purchaser is bound, or (iii) the articles of incorporation,
bylaws, or similar charter or governing documents of Purchaser.


3.4            Purchaser has met all requirements by Israeli law to be defined
as a "Classified Investor" under the First Addendum to the Israeli Securities
Law, 1968-5728, and agrees to such definition.


3.5            No Short Sales. Purchaser has not, nor has any person or entity
acting on behalf of or pursuant to any understanding, agreement, or arrangement
with Purchaser, directly or indirectly executed any “short sale,” as defined in
SEC Rule SHO, of the common shares of the Company since June 30, 2015.


3.6            Place of Business or Residence.  Purchaser represents and
warrants that Purchaser has Purchaser’s principal place of business or residence
as set forth on the signature page of this Agreement.


ARTICLE 4.


CLOSING


4.1            Time and Place of Closing.  The consummation of the purchase and
sale of the Shares (the “Closing”) shall take place on the date (the “Closing
Date”) which shall be the third Business Day after the day on which the TASE
announces the number of the Company’s common shares required for the Indexes
(the “Index Calculation Date”).  The Closing shall occur at the principal office
of the Company or at such other place as the parties may agree.  A “Business
Day” shall be any day on which the banks in New York are not required or
permitted to close.


4.2            Escrow AgentEscrow Agent. Union Underwriting & Finances Ltd will
be appointed by the parties as the Escrow Agent (the "Escrow Agent") in order to
complete the transaction herein.  The Company and Purchaser shall enter into an
Escrow Agreement with the Escrow Agent for such purpose, a copy of which is
attached as Exhibit A.  The Escrow Agent shall act as a Escrow Agent and hold
the Purchase Price in trust in accordance with the terms and conditions of the
Escrow Agreement, including, as follows:


4

--------------------------------------------------------------------------------

(a)            On the day before the Index Calculation Date, Purchaser shall pay
in full the entire Purchase Price for the Shares purchased by way of wire
transfer, in immediately available funds, to the trust bank account on the name
of the Escrow Agent. The Purchase Price shall be paid in Israeli New Shekels.


(b)            On the Closing Date, the Company shall transfer the Shares to the
Purchaser, pursuant and subject to the written confirmation of the Escrow Agent
that it has received the entire Purchase Price from Purchaser.


(c)            On the Closing Date and after the Company has transferred the
Shares directly to an account designated by the Purchaser as provided in Section
4.3(b), the Escrow Agent will transfer the entire Purchase Price to the Company.


(d)            Expense Reimbursement.  All fees and expenses payable to the
Escrow Agent under the Escrow Agreement shall be borne by the Company, except
for indemnification payments should any arise, which shall be paid in accordance
with the Escrow Agreement.


4.3            Documents to be Delivered By the Company.  The Company shall
deliver the following documents to Purchaser at the Closing:


(a)            Prospectus.  A copy of the most current prospectus (the
“Prospectus”) included in the Registration Statement, and the Prospectus
Supplement filed in accordance with Rule 424(b) under the Securities Act
describing the offer of the Shares; provided that the Prospectus and Prospectus
Supplement may be delivered in accordance with Rule 172 under the Securities
Act;


(b)            Shares.  The Shares purchased by Purchaser shall be delivered
electronically via The Depository Trust Company Deposit/Withdrawal at Custodian
system (“DWAC”) to an account designated by Purchaser.  No later than one
Business Day prior to the Closing Date, Purchaser shall provide the Company with
the DWAC number of the account to which the Shares will be transferred and a
properly completed Form W-8-BEN.  Confirmation from American Stock Transfer &
Trust Company, LLC, the transfer agent and registrar of the Shares, that the
Shares purchased by Purchaser have been issued as provided by this paragraph
shall be sufficient evidence that the Shares have been issued to Purchaser and
that the Escrow Agent may release the Purchase Price to the Company.


4.4            Conditions of the Company's Obligation to Close.  The obligation
of the Company to sell the Shares to Purchaser on each Closing Date is
conditioned upon the following:


(a)            Payment and Delivery.  The Company’s receipt of the entire
Purchase Price for the Shares being sold to Purchaser;


5

--------------------------------------------------------------------------------

(b)            Representations and Warranties.  The representations and
warranties made by Purchaser in ARTICLE 3 of this Agreement shall be true and
correct in all material respects when made and on the Closing Date; provided,
that any representation and warranty that it is itself qualified by a
materiality standard shall be true and correct in all respects; and


(c)            Performance of Covenants.  Purchaser shall have fully performed
all covenants and agreements required to be performed by Purchaser on or before
the Closing Date.


(d)            NYSE MKT Approval.  The NYSE MKT shall have approved the
Company’s additional listing application for the Shares to be sold to Purchaser.


(e)            TASE Approval.  The TASE shall have approved the Company’s
application to list the Shares on the TASE.


(f)            No Shareholder Vote Required.  Under the rules and regulations of
the NYSE MKT, the issue and sale of the Shares to Purchaser and the other Funds
shall not require approval by a vote or consent of the Company’s shareholders.


4.5            Conditions of Purchaser’s Obligation to Close.  The obligation of
Purchaser to purchase the Shares from the Company on any Closing Date is
conditioned upon the following:


(a)            Delivery.  Purchaser's receipt of the items required to be
delivered by the Company under Section 4.3 above.


(b)            Representations and Warranties.  The representations and
warranties made by the Company in ARTICLE 2 of this Agreement shall be true and
correct in all material respects when made and on the applicable Closing Date,
unless made as of a specific date in which case they shall be accurate as of
such date; provided, that any representation and warranty that it is itself
qualified by a materiality standard shall be true and correct in all respects.


(c)            Performance.  The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the applicable
Closing Date.


(d)            Bankruptcy; Insolvency.  The Company shall not be subject to (i)
any order for relief, or subject to any pending proceeding for reorganization or
liquidation, under the United States Bankruptcy Code, as amended, or under any
other law pertaining to insolvency of the Company or creditor’s rights
generally, (ii) any appointment of a receiver for the Company or any of its
assets, or (iii) any plan or action of dissolution or liquidation of the Company
or its business.


(e)            Listing.  Company’s common shares shall be listed for trading on
the NYSE MKT and TASE, and such listings and trading shall not have been
suspended, nor shall suspension by the SEC or the NYSE MKT or TASE have been
threatened, as of the Closing Date, in writing by the SEC, the NYSE MKT, or the
TASE.


6

--------------------------------------------------------------------------------

(f)            Inclusion in Indexes.  The Company’s Shares shall be included in
one or more of the Indexes.


ARTICLE 5.


ADDITIONAL COVENANTS


5.1            Further Assurances.  Each party will execute, acknowledge, and
deliver such additional certificates and documents and will take such additional
actions as the other party may reasonably request on or after a Closing Date to
effect, complete or perfect the issue and sale of the Shares to Purchaser.


5.2            Purchasers’ Market Activity.  Purchaser agrees that Purchaser
shall not, prior to the completion of the purchase and sale of the Shares on the
Closing Date, engage in any stabilization activity in connection with the
Company’s common shares, or otherwise bid for or engage in any purchase or sale,
including any short sale (as defined in SEC Rule SHO) of the Company’s common
shares, directly or through or in arrangement with and any entity in control of,
controlled by, or under common control with Purchaser.  Purchaser covenants and
agrees that until such time as the transactions contemplated by this Agreement
are publicly disclosed by the Company pursuant to a press release, Purchaser
will maintain the confidentiality of the existence and terms of this Agreement.


5.3            Public Disclosure by the Company.  The Company may issue one or
more press releases and file one or more Current Reports on Form 8-K under the
Exchange Act describing the terms of the transactions contemplated by this
Agreement, in the form required by the Exchange Act and attaching this Agreement
as an exhibit to such filing.


5.4            Publicity.  Purchaser shall not issue any press release or make
any similar public statement or communication disclosing the terms of this
Agreement or the transactions hereunder without the prior written consent of the
Company, provided that the Company’s consent shall not unreasonably be withheld
or delayed if such disclosure is required by law and Purchaser shall have
provided the Company with a copy of the proposed press release or other public
statement or communication a reasonable time prior to the public release or
dissemination thereof.


ARTICLE 6.


MISCELLANEOUS


6.1            Successors and Assigns.  The parties may not assign their rights
or obligations under this Agreement, directly or by operation of law, without
the consent of the other party.  The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the respective successors, assigns, heirs,
executors and administrators of Purchaser and the Company.


7

--------------------------------------------------------------------------------

6.2            Entire Agreement; Amendment.  This Agreement constitutes the full
and entire understanding and agreement among the parties with regard to the
subject matter of this Agreement. This Agreement and any term of this Agreement
may be amended, waived, discharged or terminated only by a written instrument
signed by the parties.


6.3            Notices, etc.  All notices and other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be deemed given (a) four (4) days after being deposited in the mail, certified
air postage prepaid, return receipt requested, or (b) when delivered by hand, by
messenger or overseas express air freight service (such as DHL), or (c) on the
date of facsimile transmission (FAX)  or electronic mail (email) if sent at or
prior to 5:30 p.m. (New York City time) on a Business Day, or the next Business
Day after the date of facsimile or email transmission, if sent on a day that is
not a Business Day or later than 5:30 p.m. (New York City time) on a Business
Day, in any case addressed as follows:



To any Purchaser: At the address or FAX number or email address of Purchaser
shown on the signature page of this Agreement




To the Company: BioTime Inc.

1301 Harbor Bay Parkway
Alameda, California 94502
Attention:  Chief Financial Officer
FAX:  (510) 521- 3389
Email:  rpeabody@biotimemail.com


Any party may change its address for the purpose of this Agreement by giving
notice to each other party in accordance with this Section.


6.4            Expenses.  Purchaser and the Company shall bear their own
expenses, including fees and expenses of their own advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by the
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all stamp taxes and other
taxes and duties levied in connection with the delivery of the Shares to
Purchaser.


6.5            Brokers.  The Purchaser shall have no liability to any broker,
finder, investment banker, or other advisor  retained or engaged by the Company
or any subsidiary of the Company in connection with the transactions
contemplated by this Agreement.


8

--------------------------------------------------------------------------------

6.6            Titles and Subtitles.  The titles or headings of the Articles and
Sections of this Agreement are for convenience of reference only and are not to
be considered in construing this Agreement.


6.7            Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, each such unenforceable provision
shall be excluded from this Agreement and the balance of this Agreement shall be
interpreted as if each such unenforceable provision were so excluded, and the
balance of this Agreement as so interpreted shall be enforceable in accordance
with its terms.


6.8            Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.  This Agreement may be executed with signatures
transmitted among the parties by facsimile or by email delivery of a pdf format
data file, and no party shall deny the validity of a signature or this Agreement
signed and so transmitted on the basis that a signed document is represented by
a copy or facsimile or pdf format data file and not an original.


6.9            Termination. This Agreement may be terminated by Purchaser by
written notice to the Company, or by the Company, by written notice to
Purchaser, in either case if the Closing has not been consummated on or before
the third Business Day after the Index Calculation Date other than due to a
breach of this Agreement or any covenant or agreement hereunder by the party
seeking to so terminate this Agreement.  Termination of this Agreement will not
affect the right of any party not in breach of its covenants and agreements
under this Agreement to sue for any breach of this Agreement by the other party.


[Signatures on following page]


9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first above written.


COMPANY:


BioTime, Inc.


By:
         
Title:
         
PURCHASER:
             
By:
         
Title:
         
By:
         
Title:
   

 
Address:
                  
FAX Number:
      

 
Email:
       





10

--------------------------------------------------------------------------------